Citation Nr: 1750911	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-17 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral tinnitus. 

4.  Entitlement to service connection for bilateral tinnitus.

5.  Entitlement to service connection for an acquired psychiatric disorder.

6.  Entitlement to service connection for bilateral hearing loss.
 
7.  Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and D.R.


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1975 with the Air Force.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that rating decision, the RO denied service connection for coronary artery disease.  The RO also reopened previously denied claims for PTSD, bilateral hearing loss, and bilateral tinnitus and denied service connection on merits. 

The claim of service connection for PTSD has been characterized as entitlement to service-connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In July 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issues of entitlement to service connection for coronary artery disease, an acquired psychiatric disorder, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for PTSD, bilateral hearing loss, and bilateral tinnitus were denied in a January 2007 rating decision.  The Veteran did not perfect an appeal from this decision.

2.  Evidence received since the January 2007 rating decision is new; relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims. 

3.  Tinnitus is related to in-service noise exposure. 


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for PTSD have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for reopening the claim for bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for reopening the claim for bilateral tinnitus have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Id. at 117.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for PTSD, bilateral hearing loss, and bilateral tinnitus was denied in a January 2007 rating decision on the basis that there was no showing of these current disabilities.  In relation to the claim for PTSD, the RO further found that there was no verified stressor or link between the diagnosis and claimed stressor.  

The Veteran did not initiate an appeal of this decision.  New and material evidence was not received within a year of notice of the January 2007 determination and the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011). 

The Veteran sought to reopen his claims in September 2009.

Evidence associated with the file since the January 2007 determination includes lay statements, VA treatment records, a September 2010 VA audiological examination, and July 2017 hearing testimony.  A July 2010 VA treatment record showed high frequency hearing loss above 3000 hertz and a report of tinnitus having onset in service.  The September 2010 VA examination report discussed the presence and etiology of hearing loss and tinnitus.  Additionally, the Veteran and his spouse testified in the July 2017 hearing that both conditions had onset in service.  When considered with previous evidence of record, to include evidence of in-service noise exposure, the new evidence raises a reasonable possibility of substantiating the claim of bilateral hearing loss and tinnitus.  Therefore, it is material. 

In regards to PTSD, the evidence associated with the file now includes a March 2010 VA mental health record where the Veteran reported onset of depression in service.  Furthermore, a diagnosis of PTSD and depression were rendered.  See January 2007 and June 2011 VA treatment records.  When considered with previous evidence of record, the lay statements and VA treatment records raises a reasonable possibility of substantiating the claim.  Therefore, it is material. 

For these reasons, reopening of the previously denied claim of service connection for a psychiatric disorder, bilateral hearing loss and bilateral tinnitus is warranted.  Having reopened the claim, the Board will proceed to address the underlying merits of the tinnitus claim.  The Veteran is not prejudiced by this action as the RO has also reopened and adjudicated the claim on the underlying merits.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The PTSD and hearing loss claims will be further discussed in the REMAND section.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease, such as tinnitus, is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, for Veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Bilateral Tinnitus 

The Veteran asserts that his tinnitus had onset in service. 

Service treatment records are silent for any treatment for tinnitus.  However, service personnel records show the Veteran served as an Aircraft Mechanic/Maintenance, and that he served at the U-Tapao airbase in Thailand during the Vietnam War.

In his lay statements and July 2017 testimony, the Veteran reported extensive military noise exposure from working the flight line and by being in close proximity to aircraft.  In the July 2017 Board hearing, the Veteran testified that he started hearing ringing in his ears during service.  Likewise, his spouse testified that he complained of ringing in his ears during and shortly after service.  The Veteran testified that since leaving the military, he did not have a significant history of noise exposure. 

The Veteran underwent a VA audiology examination in September 2010 where he gave a history of military noise exposure from in-service work with aircraft.  He denied post-service history of significant noise exposure.  He complained of constant tinnitus.  The examiner specifically acknowledged the Veteran's statements as to the initial onset of tinnitus, noting that the Veteran reported he first noticed tinnitus when he was overseas around jet engines all the time.  The examiner, who reviewed the service treatment records and evidence in the claims file, concluded that the tinnitus was not caused by in-service exposure to hazardous noise; the examiner reasoned that there was no hearing loss or significant change in hearing during service. 

Having considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for tinnitus.

For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Accordingly, the Veteran's lay statements and testimony are competent evidence of a current tinnitus disability.  The Veteran has also competently reported the onset of his tinnitus in service, and continuity thereafter.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  His testimony is credible as it is generally consistent with evidence showing noise exposure in service due to his occupational specialty.  The Board is mindful of the conflict between the Veteran's lay statements regarding the onset and continuity of his tinnitus symptoms in and since service, and the September 2010 VA medical opinion against causal nexus.  However, the evidence for and against the claim is at least in equipoise as to whether the Veteran's current tinnitus is related to service.  After resolving all reasonable doubt in his favor, service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303(b); Fountain.


ORDER

The claim for service connection for a PTSD is reopened.

The claim for service connection for bilateral hearing loss is reopened.

The claim for service connection for tinnitus is reopened.

Service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for coronary artery disease, an acquired psychiatric disorder and bilateral hearing loss.  Even though it will regrettably delay an appellate decision on this matter, further AOJ action in this appeal is warranted.

As an initial matter, the Board notes that the record appears to be incomplete.  At a July 2017 hearing and in January 2011 correspondence, the Veteran reported treatment for his disabilities at various VA medical facilities, including: John Cochrane from 1982-1984, Jefferson Barracks and St. Louis during the 1980's, the Danville VAMC, and the Springfield VA outpatient clinic in 2017.  The evidence of record includes treatment records from VA facilities in Springfield and Danville dating from August 1982 to September 1982; December 2002 to March 2013.  As such, there appears to be potentially relevant medical evidence outstanding.  Thus, remand is required to update the file with VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, VA treatment records reflect that the Veteran applied for disability benefits from the Social Security Administration (SSA).  To date, VA has not obtained any SSA records.  SSA records may be potentially relevant to the appeal in question.  The duty to assist requires VA to obtain potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Coronary Artery Disease

The Veteran relates his current diagnosis of coronary artery disease to herbicide exposure during his service at the U-Tapao Air Base in Thailand.  

A Compensation Service memorandum incorporated into the VA Adjudication Live Manual indicates that herbicides, including Agent Orange, were used at certain times and places at some military bases in Thailand during the Vietnam era, to include U-Tapao.  As a result, special consideration of herbicide exposure on a factual basis for veterans whose duties placed them on or near the perimeters of Thai military bases during the Vietnam era is required.  See M21-1, IV.ii.1.H.5.a,b. 

According to the steps set forth in the VA Manual for assisting in the verification of herbicide exposure in Thailand during the Vietnam era, the case must first be referred to the Joint Services Records Research Center (JSRRC) coordinator to determine whether there is sufficient information to verify herbicide exposure.  See M21-1, IV.ii.1.H.5.b.4,7.  In this case, a formal finding from the JSRRC coordinator regarding exposure to herbicides or whether sufficient information was received to conduct such a search does not appear in the record.   Accordingly, additional development is needed.

Bilateral Hearing Loss

The Veteran previously underwent a VA examination in relation to hearing loss in September 2010.  The examiner concluded that the Veteran did not have a current diagnosis of bilateral hearing loss for VA compensation purposes at that time.  As the claim is being remanded, in part, for updated VA treatment records, appellate adjudication of this issue is deferred.

Acquired Psychiatric Disorder

The Veteran has reported in-service events which he believes may have caused his current psychiatric disorder(s).  He has indicated that he was "abandoned" on a temporary duty assignment to Guam without a place to sleep or eat.  The Veteran also reports that he witnessed the transfer of caskets, with deceased soldiers inside, to commercial aircraft for transport to the continental United States.  See July 2017 hearing.  The Veteran's spouse testified that the Veteran's behavior changed subsequent to service; the Veteran was more irritable, angry, and avoided people.  

Upon review of the Veteran's file, it does not appear that these stressors have verified.  As such, the RO should attempt to verify his stressors.

VA treatment records reflect diagnoses of PTSD, depression and dysthymia.  The Veteran has not been afforded a VA examination for his psychiatric disorder.  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is needed to determine whether any of the Veteran's current psychiatric disorders are related to service.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify and give necessary authorization for any private doctor who has treated him for his claimed disabilities including coronary artery disease, bilateral hearing loss, and psychiatric disorder.  Upon receipt of any necessary authorization, take appropriate action to contact the identified providers and request all outstanding private treatment records.  

Obtain complete VA treatment records, including records from John Cochrane from 1982-1984; Jefferson Barracks from the 1980s; St. Louis during the 1980s.  Also obtain VA treatment records since March 2013, including from the Springfield outpatient clinic.

If either the VA or private records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e) (2016). 

2.  Take appropriate measures to attempt to verify the Veteran's claimed in-service herbicide exposure, to include consideration of his testimony provided in July 2017, in accordance with VA Manual provisions.  All requests and responses received should be associated with the claims file.  If such verification is not possible, it should be so certified for the record.

3.  Contact the JSRRC in order to attempt to corroborate the following incidents:

a) The Veteran being "abandoned" in Guam without adequate provisions and shelter.

b) The Veteran witnessing caskets being transferred from C130s and other aircraft onto commercial planes bound for CONUS.

All efforts to document the claimed stressor should be noted in the claims folder.  If unable to sufficiently corroborate the claimed stressors, a formal finding should be completed.

4.  Obtain a copy of any Social Security decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such Social Security disability benefit award was based, and a copy of any medical records associated with any subsequent SSA disability determinations.  Any records obtained should be associated with the claims file.  If the records sought are not available, the claims file should be annotated to reflect such and the Veteran should be notified.

5.  After the preceding development is completed, schedule the Veteran for a VA mental health examination to determine the nature and etiology of his claimed psychiatric disorders.  The entire claims file, to include a copy of this Remand, must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted.

a) The examiner is to identify all current psychiatric disorders found present on examination.  For any disorder that is noted in the treatment records, but not found on current examination, the examiner should attempt to reconcile these findings.  

b) If the examiner determines that PTSD is present, then the examiner must specify the stressor supporting the diagnosis.  Is it at least as likely as not (50 percent or greater probability) that the Veteran has PTSD that is related to an in-service stressor event, to include fear of hostile military or terrorist activity?

c) With respect to each additional psychiatric disorder present during the period of this claim other than PTSD (i.e., depression, and dysthymia) the examiner should express an opinion as to whether it is at least as likely as not that such disorder originated during service or is otherwise etiologically related to service, to include the Veteran's report of being "abandoned" in Guam without adequate provisions and shelter, and witnessing caskets being transferred from C130s and other aircraft onto commercial planes bound for CONUS.

A complete rationale for the requested opinions should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

6.  Schedule the Veteran for a VA hearing loss examination by an appropriate medical professional.  The claims file must be reviewed by the examiner. 

a) The examiner should determine whether the Veteran has a current hearing loss disability.

b) If hearing loss is diagnosed, the examiner is to provide an opinion as to whether it is at least as likely as not such hearing loss had an onset during service; or, within the initial year after separation; or, is otherwise etiologically related to service to include as a result of noise exposure.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so. 

7.  Thereafter, readjudicate the appeal.  If any of the benefits remain denied, issue a supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


